DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-17 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Kim (US 20040196599) is the closest prior art to independent claims 1, 16, and 21.  Kim discloses a battery for a portable electronic device (mobile phone), the battery (100) having contacts (110, 120, 130, 140) of different sizes (Fig. 3) such that when the battery is removed from the device, the contacts 130 and 140 are disconnected first (signaling the battery removal), then contact 120 is disconnected, and finally contact 110 is disconnected last ([0037]).  According to paragraph [0037], “enough time can be ensured from the removal of the battery device 100 until switching of the power source to the built-in backup battery (not shown) to prevent data loss.”  However, the reference does not teach or suggest the step/function of “control[ling] a memory device of the electronic device to prevent or complete a defined operation prior to a completion of the battery removal process in which the second subset of battery contacts are disconnected from the second subset of battery coupling contacts, to thereby prevent a corruption of the memory device” (claims 1 and 16) or “control[ling] a memory device of the electronic device to prevent or complete a defined operation prior to a completion of the 
	Kindred (US 20160234605) teaches a hearing aid having processing circuitry that, when it has received a signal indicating that the battery has been disconnected, “may be configured to cease writing to memory in order to avoid memory corruption and/or initiate a shutdown sequence” ([0010]).  Kindred further teaches that “Immediately after the battery is disconnected, voltage is maintained for a brief period due to the capacitance of the circuitry, which enables the processing circuitry to avoid certain device misbehaviors” ([0010]).  However, the position is taken that it would not be obvious to a person skilled in the art to combine the disclosures of Kim and Kindred in an attempt to recreate the claimed invention.  Kim already provides a solution to the problem of data loss, and as noted above, Kim does not suggest any particular “defined operation” of the memory prior to a final disconnect of the battery contacts.  Kim merely seeks to provide continuity of power to prevent data loss.  Regarding Kindred, this reference teaches that the “capacitance of the circuitry” provides the voltage necessary to carry out memory control after battery removal, and does not contain any further teachings relating to any defined time period for control, other aspects of battery removal, or anything relating to battery contact structure.  Kindred relates to what happens after the battery is completely disconnected from the device.  As a result, it is concluded that there is insufficient reason or motivation to combine the teachings of the references (specifically to modify Kim with the teachings of Kindred) in an attempt to recreate the claimed invention.  Accordingly, the to prevent or complete a defined operation prior to a completion of a battery removal process in which the battery is conductively disconnected from the electronic device and thereby cannot provide power to the device, as claimed.  As such, the claims define over these references.  
	Additionally of note, the disclosure of Powell (US 20170045926) is cited herein, which concerns a controller executing a hibernation routine which is powered by an internal power source (16) upon receiving a battery removal signal ([0025]).  Finally, Kilbourne, II et al (US 7161495) concerns an alert for indicating validity of removable memory media (see abstract), which involves indicating a functional backup battery. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
December 27, 2021